DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 07/12/2021 has been considered. An initialed copy of form 1449 is enclosed herewith. The NPL number 1 was crossed out because it’s provided in Non-English language.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 4 are generally narrative and indefinite, failing to conform with current U.S. practice.  it appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors; examples: 
Claim 1 recites the “the coil being coupled in a bridge branch of a bridge circuit.” The coil and the bridge circuit are two different structure elements wherein the branches of bridge circuit are coupled to each coils of the motor. Appropriate correction is required. 
Claim 4 recites the limitation “the coil having a bridge circuit.” The coil and the bridge circuit are two different structure elements wherein the branches of bridge circuit are coupled to each coils of the motor (see error examples: on page 22, lines 8 and 9). Appropriate correction is required. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartzsch (DE 102014212612 A1).
Re. claim 1, Hartzsch teaches a method for sensorless detection of a mechanical  motor load (¶. [0022]) applied to a motor shaft of a stepper motor (see two-phase stepping motor in Fig. 1), the method comprising:
operating the stepper motor in a voltage-based operating mode in which a nominal coil current is generated by applying a predetermined coil voltage (see voltage applied to coils terminals A1-2 and B1-2) to the coil (Fig. 2), the coil being coupled in a bridge branch of a bridge circuit (see driver full bridge) formed from a plurality of semiconductor switches (see A1H-A2L);
switching a first semiconductor switch, within the plurality of semiconductor switches, using at least one PWM voltage such that the predetermined coil voltage being applied to the coil has a variable duty cycle (see PWM in Fig. 4 and ¶. [0032]); and
wherein the motor load is detected by a load indicator signal “by checking the instants of the zero crossings over a number or all of the motor phases or within one motor phase, faulty load conditions can then be inferred” which represents a phase shift between a zero crossing of the predetermined coil voltage and a next zero crossing of a coil current generated thereby (Fig. 4 shows the current profile, which is offset in time by the recirculation time compared to the voltage profile at A1 which has a phase offset to the voltage A1), the zero crossing of the coil current is defined by a plurality of time intervals in which the at least one PWM voltage applied to the coil is zero (see Fig. 3) such that a polarity change occurs in a voltage drop (see Figs. 3-4 shows the curve for the voltage drop with a change of sign being shown in addition to the current curve) across an internal resistance (see resistor RsA,) within the plurality of semiconductor switches due to the coil current (A1H-A2L.)
Re. claim 2, Hartzsch teaches wherein the voltage drop across the internal resistance within the plurality of semiconductor switches is defined by a difference between voltages at two low-side or high-side semiconductor switches within the bridge circuit (“The voltage drop across each switch is monitored using comparators KUH, KVH, KWH, KUL,KVL and KWL” ¶. [0027]) and a zero crossing of the coil current generated when the difference is zero (see Figs 3-4).   
Re. claim 3, Hartzsch teaches wherein a phase shift between the zero crossing of the predetermined coil voltage and the zero crossing of the coil current is quantified by a current state of a  counter at a point in time of the zero crossing of the coil current (see current state during ΔtR in fig. 3).
Reasons for Allowance 
6.	Claims 4-11 have been considered in view of the specification and the drawings of this application with respect to the references of the record. Claims 4-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The references of the record taken alone or in combination, fail to teach or suggest at least the features cited in independent claim of the difference generator (Diff), to which an instantaneous phase angle (PHi(U)) of the predetermined coil voltage (Us) is supplied to generate an instantaneous phase angle and the latch (Lt) having a signal input, a switching input and a signal output, the instantaneous phase angle difference (dPHi) being applied to the signal input and being switched through to the signal output as a load indicator signal (L) when, as a first condition, the zero-crossing signal (I0) indicates a polarity change in the voltage dropping across the internal resistances of the semiconductor switches, and, as a second condition, the coil voltage zero signal (UO) indicates that the PWM voltage (U(A1), U(A2)) applied to the coil is zero.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846